            Case 1:19-cv-10219-PBS Document 22 Filed 08/27/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


LEONITUS JABIR BEY,                                   C.A. NO.: 19-cv-10219- PBS
     Plaintiff,

v.

DAVID PENDER,
     Defendant

                        DEFENDANT’S CONCISE STATEMENT
                      OF MATERIAL FACTS OF RECORD AS TO
                     WHICH HE CONTENDS THERE IS NO GENUINE
                               ISSUE TO BE TRIED

       1.       At approximately 6:00 P.M. on January 22, 2019, the plaintiff was traveling

across the School Street Bridge in Lowell in the left turning lane. He made a choice of going

straight in a left lane only turning lane because his alternator was dying, and he did not want to

have to tow his truck off the road or in the middle of traffic. (Exhibit 1 - Pro Se Plaintiff’s

Affidavit of Fact and Incident Report of the Pro Se Plaintiff attached to his Complaint,

Document 1-1, p. 13.)

       2.       Officer Pender’s police cruiser’s lights went on from the McDonald’s parking lot

which he had to wait for passing cars before he could exit the lot. (Exhibit 1 - - Pro Se

Plaintiff’s Affidavit of Fact and Incident Report of the Pro Se Plaintiff attached to his Complaint,

Document 1-1, p. 13.)

       3.       At that time, plaintiff was passing Third Street. He drove to his residence at 109

Fourth Avenue, five hundred feet away. He made the decision to continue on and pull over

where it was safe for everyone. (Exhibit 1 - - Pro Se Plaintiff’s Affidavit of Fact and Incident

Report of the Pro Se Plaintiff attached to his Complaint, Document 1-1, p. 13.)

       4.       The defendant shouted to the plaintiff: “Hands, let me see your hands!” But the
            Case 1:19-cv-10219-PBS Document 22 Filed 08/27/20 Page 2 of 6




plaintiff could not get the window down because at that time the truck died so he informed the

officer that the truck had dead [sic]. (Exhibit 1 - - Pro Se Plaintiff’s Affidavit of Fact and

Incident Report of the Pro Se Plaintiff attached to his Complaint, Document 1-1, p. 13.)

       5.       David Pender is police officer with the City of Lowell Police Department and the

                defendant in this case. (Exhibit 4, Affidavit of the Defendant David Pender.)

             6. Pender noticed a gray pickup being operated by an individual later identified as

                Leon Campbell [the plaintiff] coming across the O’Donnell Bridge in the left lane

                which is marked left turn only with three signs saying left turn only and with the

                road painted in the lane also saying left turn only. (Exhibit 4, Affidavit of the

                Defendant David Pender.)

             7. The operator ( the plaintiff, Mr. Campbell) proceeded straight in the left lane

                cutting off several motor vehicles that were in the right lane to go straight, almost

                causing an accident. (Exhibit 4, Affidavit of the Defendant David Pender.)

             8. Pender activated his blue lights and siren to pull [the plaintiff] over but he

                refused to stop and continued to drive, going around several cars and going into

                the opposite side of the road causing inbound motor vehicles to move out of the

                way. He took a right onto Fourth Avenue and continued to drive down the road

                until he pulled into the driveway at 109 Fourth Avenue. (Exhibit 4, Affidavit of

                the Defendant David Pender.)

             9. Pender approached the vehicle to speak to [the plaintiff] but he refused to open

                the window and he was reaching for something between the seats. (Exhibit 4,

                Affidavit of the Defendant David Pender.)

             10. Mr. Campbell was asked to open the door and step out of the car, but he refused.
         Case 1:19-cv-10219-PBS Document 22 Filed 08/27/20 Page 3 of 6




                Mr. Campbell and his passenger became very loud and argumentative. (Exhibit 4,

                Affidavit of the Defendant David Pender.)

             11. Mr. Campbell refused to give Pender his license and he said he did not feel safe

                and did not have to stop. (Exhibit 4, Affidavit of the Defendant David Pender.)

             12. Pender attempted to get Campbell out of the vehicle, but he shoved Pender away.

                (Exhibit 4, Affidavit of the Defendant David Pender.)

             13. The passenger came towards Pender. Pender pulled out his taser and pointed it

                towards the passenger while trying to get Mr. Campbell out of the truck. (Exhibit

                4, Affidavit of the Defendant David Pender.)

             14. Campbell slapped the taser out of Pender’s hand causing it to land under the

                pickup.

             15. Fearing for his safety, Pender struck Mr. Campbell in the face. (Exhibit 4,

                Affidavit of the Defendant David Pender.)

       16.      The plaintiff testified that all he did was grasp the steering wheel and Pender

punched him in the face. (Exhibit 1 - - Pro Se Plaintiff’s Affidavit of Fact and Incident Report of

the Pro Se Plaintiff attached to his Complaint, Document 1-1, p. 13, Exhibit 3, the Transcript of

the jury trial in the case of Commonwealth of Massachusetts v. Leon J. Campbell, Lowell

District Court Docket No. 1911CR000365, page 203), Exhibit 5, Transcript of the deposition of

the plaintiff, May 20, 2020. pps 35-39.)

             17. Other officers arrived and Campbell was placed under arrest. (Exhibit 4,

                Affidavit of the Defendant David Pender.)

             18. The plaintiff was arrested and charged with the following offenses: carrying a

                dangerous weapon pursuant to M.G.L. c. 269, §10, negligent operation of a motor
          Case 1:19-cv-10219-PBS Document 22 Filed 08/27/20 Page 4 of 6




               vehicle pursuant to M.G.L. c. 90, § 24(2)(a), unlicensed operation of a motor

               vehicle c. 90, § 10, providing false information to law enforcement pursuant to c.

               268, § 34A, resisting arrest pursuant to M.G.L. c. 268. § 32B, failing to stop for a

               police officer pursuant to c. 90, § 25, a marked lane violation pursuant to c. 89, §

               4A, operating an unregistered motor vehicle pursuant to c. 90, § 9, and a passing

               violation pursuant to M.G.L. c. 89. § 2. (Exhibit 1 - Criminal Complaint of the

               Lowell District Court attached to Plaintiff’s Complaint, Document 1-1, p. 21-24.)

       19.     After a jury trial at Lowell District Court on September 3-September 4, 2019, the

verdict and findings on the charges were as follows: carrying a dangerous weapon – not guilty;

negligent operation of a motor vehicle – guilty – sentenced to six months in the house of

correction, suspended with probation until September 3, 2021; unlicensed operation of a motor

vehicle – guilty - $500.00 file; providing false information to law enforcement – nolle prossed;

resisting arrest – guilty – sentenced to six months in the house of correction, suspended with

probation until September 3, 2021 concurrent with the charge of negligent operation of a motor

vehicle; failing to stop for a police officer – guilty - $100.00 fine; marked lane violation –

responsible filed; unregistered vehicle – not responsible; passing lane violation – responsible,

filed. (Exhibit 2 – Certified docket from the Lowell District Court in the case of Commonwealth

of Massachusetts v. Leon J. Campbell, Lowell District Court Docket No. 1911CR000365.)

       20.     The pro se plaintiff represented himself in the criminal trial and testified under

oath. (Exhibit 3 – Transcript of the jury trial in the case of Commonwealth of Massachusetts v.

Leon J. Campbell, Lowell District Court Docket No. 1911CR000365.)

       21.     The pro se plaintiff goes by two names Leon J. Campbell also known as Leonitus

Javir Bey. (Exhibit 3 – Transcript of the jury trial in the case of Commonwealth of
            Case 1:19-cv-10219-PBS Document 22 Filed 08/27/20 Page 5 of 6




Massachusetts v. Leon J. Campbell, Lowell District Court Docket No. 1911CR000365, Day 1, p.

32-33.)

          22.   The individual who was tried in the Lowell District Court is one and the same as

the pro se plaintiff here Leonitus Javir Bey. (Exhibit 3 – Transcript of the jury trial in the case of

Commonwealth of Massachusetts v. Leon J. Campbell, Lowell District Court Docket No.

1911CR000365.)

          23.   Leonitus J. Bey was then processed under the name Leon J. Campbell. (Exhibit 1

- Affidavit of Fact and Incident Report of the Pro Se Plaintiff attached to his Complaint,

Document 1-1, p. 3.)

          24.   The convictions have not been appealed. (Exhibit 5, Affidavit of Bradford n.

Louison.)

                                               The Defendant,

                                               By his attorney,

                                               /s/Bradford N. Louison
                                               _____________________________
                                               Bradford N. Louison, Esq. BBO#305755
                                               blouison@lccplaw.com
                                               Louison, Costello, Condon & Pfaff, LLP
                                               101 Summer Street
                                               Boston, MA 02110
                                               (617) 439-0305
Date: August 27, 2020
        Case 1:19-cv-10219-PBS Document 22 Filed 08/27/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

      I hereby certify that on this day, I caused the foregoing to be served by first class mail to:

                                           Leonitus Jabir Bey
                                            P.O. Box 1934
                                          Lowell, Mass 01854


                                                        /s/Bradford N. Louison


                                                     Bradford N. Louison

Date: August 27, 2020
